        Case 1:18-cr-00179-DAD-BAM Document 44 Filed 07/29/20 Page 1 of 2


 1   Nicco Capozzi (SBN 275568)
     Law Office of Nicco Capozzi
 2   2115 Kern Street, Suite 103
     Fresno, CA 93721
 3
     Phone: (559) 374-2012
 4
     Fax (559) 476-5225
     nc@niccocapozzilaw.com
 5
     Attorney for Defendant Steven Jones
 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          Case No.: 1:18-cr-00179 DAD BAM
11
                 Plaintiff,
12
         vs.                                            STIPULATION TO CONTINUE
13                                                      SENTENCING AND ORDER
     STEVEN JONES,
14
                 Defendant.
15

16   To the parties, counsel, and the above-entitled court:
17      It is hereby stipulated between the Defendant Steven Jones, by and through his counsel, Nicco
18   Capozzi, and the United States of America, by and through Assistant United States Attorney David
19   Gappa, the following:
20      That the sentencing hearing currently set for August 3, 2020 be continued to October 19, 2020.
21
        The reason for said continuance is due to counsel’s inability to be able to meet with Mr. Jones in
22
     person to discuss the various and complex sentencing issues relevant to this case. Mr. Jones actually
23
     contracted COVID-19. In addition, Mr. Capozzi had a death in the family.
24
        SO STIPULATED.
25

26

27

28


                                                      - 1 -
                                     Stipulation & Order to Continue Sentencing
          Case 1:18-cr-00179-DAD-BAM Document 44 Filed 07/29/20 Page 2 of 2


 1        Dated:     July 29, 2020                          /s/Nicco Capozzi
 2
                                                            Nicco Capozzi
                                                            Attorney for Defendant
 3

 4
          Dated: July 29, 2020                              /s/David Gappa
 5                                                          David Gappa
                                                            Attorney for the United States
 6

 7

 8                                                   ORDER
 9

10        Good cause having been shown upon the stipulation, it is hereby ordered that the sentencing
11   hearing currently set for August 3, 2020 be continued to October 19, 2020 at 10:00 a.m. in Courtroom
12   5.
13
     IT IS SO ORDERED.
14
          Dated:    July 29, 2020
15                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       - 2 -
                                      Stipulation & Order to Continue Sentencing
